Citation Nr: 1613547	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII).  

2.  Entitlement to a separate compensable disability rating for cervical radiculopathy of the bilateral extremities.  

3.  Entitlement to a total disability rating due to individual employability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, to include service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Nashville, Tennessee, and that RO certified the Veteran's appeal to the Board in December 2010.  

Although the Veteran has not perfected an appeal with respect to the issue of entitlement to a separate compensable disability rating for a neurological disability associated with his service-connected cervical spine disability, the Board retains jurisdiction to consider it in conjunction with his appeal regarding an increased disability rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII), as directed by the applicable rating code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has properly included the issue of entitlement to a separate compensable disability rating for a neurological disability of the upper extremities associated with degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) as listed on the cover page and considered the relevant evidence herein.  

The Veteran's September 2009 VA Form 9 substantive appeal requested a hearing before the Board; however, he withdrew that request in October 2009.  Therefore, the Veteran's prior hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

This matter was previously remanded by the Board in April 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) was manifested by chronic pain and forward flexion limited to no worse than 15 degrees, without any objective spinal ankylosis or incapacitating episodes.  

2.  Degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) resulted in moderate cervical radiculopathy of each upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5322-5242 (2015).  

2.  Right upper extremity cervical radiculopathy, associated with degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) is 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.124a, DC 8513(2015).  

3.  Left upper extremity cervical radiculopathy, associated with degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle is 30 percent disabling.  (Muscle Group XXII) is 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.124a, DC 8513(2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With respect to the Veteran's claim of entitlement to increased disability ratings for his cervical spine disability, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within May 2008 and December 2008 notice letters.  To the extent the Veteran was note provided with specific notice regarding neurologic disabilities associated with his cervical spine disability, the Board finds this to be harmless, give the favorable outcome of the Board's decision herein.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was initially afforded a relevant VA examination in June 2008.  Additionally, following the April 2014 Board remand, the Veteran was afforded additional relevant VA examinations in June 2014.  The Board finds that the VA examinations and opinions of record, when read together and considered as a whole, are adequate to decide the Veteran's claims on appeal, as they were based on thorough examinations wherein the examiners obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's disabilities in sufficient detail to allow application of the proper rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, given the above development, the Board finds there has been substantial compliance with the Board's April 2014 remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Disability Ratings - Cervical Spine/Associated Neurological Abnormalities

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Therefore, the Board has considered the relevant temporal period from one year prior to the Veteran's April 2008 claim, or from April 2007 to the present.  

The Veteran's service-connected degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) is rated as 30 percent disabling from April 21, 2008, under Diagnostic Code (DC) 5322-5242, indicating a muscle injury of the neck rated by analogy under the diagnostic criteria for degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2015).  

Prior to April 21, 2008, the Veteran was separately service-connected for a cervical spine disability (rated as 20 percent disabling pursuant to DC 5299-5243) and a laceration of the sternocleidomastoid muscle (rated as 10 percent disabling pursuant to DC 5322).  However, as noted within the October 2008 RO decision, because the cleidomastoid muscle controls functional movement of the neck, the assignment of separate disability ratings for these disabilities, each manifested by painful limitation of motion of the neck, constituted impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Typically, the Board would consider all potentially diagnostic codes, including DC 5322 and 5003, herein in order to determine if an applicable diagnostic code warranted an increased disability rating as claimed by the Veteran.  However, the maximum schedular disability rating available pursuant to DC 5322 is a 30 percent disability rating for severe muscle injury of muscle group XXII.  38 C.F.R. § 4.73, DC 5322 (2015).  In addition, code 5003 is based upon limited motion, which has been considered.  As such, consideration of DCs 5003 and 5322 would not lead to an increased disability rating in excess of 30 percent on a schedular basis, and as discussed further below, there is no probative evidence that an extraschedular disability rating is warranted.  As such, further consideration of the Veteran's cervical disability under DCs 5003 and 5322 is not warranted herein.  

Pursuant to DC 5242, a 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  Finally, a maximum schedular 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  To the extent that probative evidence of record documents neurological impairment associated with the Veteran's service-connected cervical spine disability, the Board has addressed it appropriately herein.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome (IVDS) may also be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

Turning to the evidence of record during the relevant temporal period, VA treatment records from March 2007 document the Veteran's marked decrease in cervical range of motion with pain.  There was good, functional range of motion in the upper extremities, good upper muscle tone, and normal, intact cranial nerves and coordination.  The Veteran's condition was assessed as severe cervical spine stenosis, cervical intervertebral disc disorder with myelopathy, cervicalgia, and neck pain.  The VA physician noted that the Veteran last worked in November 2006 doing masonry work, which he was unable to do because of his neck and other conditions.  

Following his claim for an increased disability rating in April 2008, the Veteran submitted a statement in May 2008 that clarified his neck disability had worsened and prevented him from working.  That same month, he was seen in the emergency room for increased neck pain over the last few weeks.  He denied any changes in strength or sensation of his upper extremities or of control of bowel or bladder function.  He stated that moving his head caused pain to radiate from his left neck down into left arm and shoulder.  A physical examination documented restricted lateral range of motion in his left neck due to pain, with otherwise unremarkable range of motion.  Muscle strength, sensation, and reflexes were intact in his upper extremities.  His condition was assessed as chronic neck pain, which seemed to be radicular, most likely from his spinal stenosis.  

The Veteran was afforded a VA cervical spine examination in June 2008.  He reported that his neck pain had gotten progressively worse, with symptoms of decreased motion, stiffness, spasms, and moderate daily pain radiating to his left shoulder and upper extremity; he further reported flare ups every five to six months lasting three to seven days each time and one incapacitating episode due to IVDS in the last twelve months.  The Veteran denied any associated neurological symptoms, including bower or bladder impairment.  Upon physical examination, cervical spine range of motion was documented as follows: forward flexion to 15 degrees, extension to 0 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 45 degrees, each with pain noted at the endpoints, and without any additional loss of range of motion upon repetition.  The examiner additionally noted there was no cervical spine ankylosis.  He further documented left neck spasms, bilateral guarding, bilateral pain with motion, and bilateral tenderness, but none was severe enough to result in an abnormal gait or abnormal spinal contour.  Muscle strength testing of the upper extremities was normal, without atrophy, as was reflex and sensory testing.  The examiner noted that the Veteran retired in 2006 as a brick mason due to his medical and physical problems.  The examiner diagnosed severe degenerative disc disease (DDD) of the cervical spine with stenosis.  Regarding functional effect upon the Veteran's occupation, the examiner simply noted that he was currently unemployed; however, mild to severe effects on the Veteran's usual daily activities were documented.  

VA treatment records from August 2008 document the Veteran's ongoing reports of chronic neck pain which radiated to his left upper extremity.  Upon physical examination, there was no tenderness or spasms and the Veteran displayed adequate range of motion in the upper extremities.  His condition was assessed as cervicalgia.  In September 2008, a cervical spine x-ray revealed localized DDD at C5-C6 with markedly narrowed disc space and sclerosis of the endplates, anterior and posterior spurs, as well as minimal left neural foraminal narrowing, which could be  symptomatic.  Later that month, the Veteran received an additional injection for neck pain and inflammation.  A cervical spine MRI in October 2008 revealed multilevel degenerative changes most prominent at the level of C5-C6 causing high grade spinal canal stenosis and minimal cord compression, which was assessed as cervical neck pain and cervical spondylosis.  In November 2008, a physical examination showed normal motor strength and intact sensation in the upper extremities.  

In December 2008, the Veteran was referred by VA for private pain management treatment.  Private treatment records from that same month document the Veteran's report of worsening neck pain radiating into his left upper extremity which had required him to go to the emergency room on several occasions.  He noted the pain worsened with physical activity, but denied motor weakness in his left upper extremity and could not recall any numbness or tingling in his hand or fingers.  Upon physical examination, there was some focal tenderness over the cervical spine especially around C5-C6 and tenderness across the top of his superior trapezius on the left as well.  There was noted decreased range of motion of the cervical spine in all planes, but good range of motion in the upper extremities.  Muscle strength was normal, reflexes were slightly diminished, and bilateral sensation was intact.  The Veteran's condition was assessed as chronic neck pain with spondylosis, cervical radiculopathy, and cervicalgia.  He agreed to an epidural steroid injection to treat his chronic neck condition.  

Subsequent private treatment records from March 2009 document that a January 2009 epidural steroid injection significantly reduced the Veteran's neck pain, but did not help his left arm pain.  The Veteran denied any numbness or tingling into his hand.  He presented with a non-antalgic tandem gait, some tenderness of the cervical spine, and good range of motion to his cervical spine with some mild crepitus.  Gross motor strength was normal in the upper extremities, as were reflexes and sensation.  The physician assessed the Veteran's condition as improved cervicalgia, and radiculopathy versus shoulder impingement syndrome.  In June 2009, the Veteran reported continuing neck pain radiating into his left arm, but he noted that his neck was doing fair, and his primary issue was his back problem.  Upon physical examination, there was cervical spine tenderness, with good range of motion of the cervical spine and shoulders, with noted tenderness over the AC joint.  Strength, reflexes, and sensation were normal and intact in the upper extremities.  At a September 2009 follow up visit, the Veteran reported that he was not having significant left arm discomfort, and his primary area of concern remained his back.  Upon physical examination, there was some cervical spine tenderness, with good range of motion in the cervical spine and shoulders.  Muscle strength, reflexes, and sensation remained normal in the upper extremities.  

VA treatment records from April 2010 document the Veteran's report of a recent fall from 10 feet, after which he reported left upper extremity pain, but denied neck pain.  A neurological review of systems revealed that the cranial nerves were intact, with normal strength in the upper extremities.  

The Veteran was most recently afforded a VA examination of his cervical spine in May 2014.  At that time, he reported daily neck pain with flare ups of increased pain occurring four to five times per week.  Initial range of motion findings were documented as follows: forward flexion to 45 degrees or greater, extension to 45 degrees or greater, bilateral lateral flexion to 25 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 30 degrees, each without objective evidence of pain.  Upon repetition, there was additional limitation in range of motion upon left lateral flexion, which decreased to 15 degrees.  The examiner functional loss and/or impairment including less movement than normal and pain on movement, without any ankylosis.  There was localized tenderness and pain, but no spasms or guarding.  Muscle strength was normal, without atrophy, as were reflexes; however, there was decreased sensation in the bilateral hands and fingers.  The examiner documented the following signs and/or symptoms of radiculopathy:  constant pain in the right upper extremity, severe constant pain in the left upper extremity, moderate intermittent pain in the bilateral upper extremities, severe paresthesias/dysesthesias of the bilateral upper extremities, moderate numbness in the right upper extremity, and severe numbness in the left upper extremity.  The examiner identified the involved nerve roots as follows: C5/C6 (upper), C7 (middle), and C8/T1 (lower); moreover, he identified the severity of the Veteran's radiculopathy as moderate in the bilateral upper extremities, with no other neurologic abnormalities.  The examiner also documented IVDS, with incapacitating episodes of at least 6 weeks during last 12 months.  The Veteran did not require the use of assistive devices for ambulation, and his related scars were not painful, unstable, or greater than 39 sq. cm (6 sq. in).  There were no other pertinent physical findings.  Regarding functional impact of his cervical spine disability, the examiner concluded that the Veteran was unable to function in any occupation requiring movement of the neck.  The Veteran reported an inability to sit more than 20-30 minutes due to neck pain; therefore, the examiner concluded that he could function in a completely sedentary position if given an opportunity to stand and rest his neck every 30 minutes.  

The Veteran was also afforded a May 2014 muscle injury examination, after which the VA examiner concluded there was mildly decreased strength involving the right side of the Veteran's neck secondary to his sternocleidomastoid injury on the right.  Regarding functional impact upon his ability to work, the VA examiner stated that the Veteran would experience some difficulty in the event repetitive movements of his head and neck were required; he noted that the Veteran experienced difficulty in driving because of limitation in rotation of his head, caused primarily by degenerative arthritis of his cervical spine but contributed to by mild loss of strength in the right sternocleidomastoid.  

After considering the evidence of records, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) for the entire period on appeal.  

An increased 40 percent disability rating under DC 5242 requires unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5242.  However, the objective medical evidence of record, including VA treatment records, private treatment records, and VA examinations conducted in June 2008 and May 2014, does not document unfavorable ankylosis of the cervical spine at any point during the appeal period.  

The Board has also considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran's statements could be construed to assert the presence of unfavorable cervical ankylosis, such statements are afforded little probative value, given the complex orthopedic nature of her cervical spine condition and the Veteran's lack of related expert medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board affords more probative to the medical evidence of record, particularly the VA examinations of record, which clearly document that there was no cervical spine ankylosis present.  

Additionally, to the extent that the May 2014 VA examiner noted the presence of IVDS which resulted in incapacitating episodes of at least 6 weeks during last 12 months, the Board acknowledges that such a finding would generally warrant the assignment of an increased 60 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS.  However, in this case, the VA examiner's notation appears to be based solely upon the Veteran's subjective report, particularly when compared to the additional evidence of record which fails to document bed rest prescribed by a treating physician at any point during the appeal period.  See id., Note 1.  As such, the May 2014 VA examiner's finding of IVDS resulting in incapacitating episodes is afforded little probative value, see Reonal v. Brown, 5 Vet. App. 458, 460 (1993), and the provisions for evaluating IVDS are not for application.  

However, in light of the May 2014 VA examiner's findings, and as discussed further below, the Board finds that the preponderance of evidence weighs in favor of a separate disability rating for the Veteran's moderate cervical radiculopathy of the each upper extremity.  

The Rating Schedule for Diseases of the Peripheral Nerves contains the applicable diagnostic codes.  See 38 C.F.R. § 4.124a (2015).  The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  


The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

Upper extremity ratings also depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran; only one extremity may be considered to be major.  38 C.F.R. § 4.69 (2015).  The May 2014 VA examination report documents that the Veteran's dominant hand is his right hand.  Therefore, his right upper extremity is his major extremity and his left upper extremity is his minor extremity.  Id.  

DC 8513 addresses paralysis of all radicular groups, as identified by the May 2014 VA examiner.  38 C.F.R. § 4.124a, DC 8513 (2015).  A 20 percent disability rating is warranted for mild incomplete paralysis of the lower radicular group for the major and minor extremities.  Id.  A 30 or 40 percent disability rating is warranted for moderate incomplete paralysis of the lower radicular group in the minor or major extremity, respectively.  Id.  A 40 or 50 percent disability rating is warranted for severe incomplete paralysis of the lower radicular group in the minor or major extremity, respectively.  Id.  Finally, a maximum schedular 60 or 70 percent disability rating is warranted for complete paralysis (manifested when all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers are paralyzed, with substantial loss of use of the hand) in the minor or major extremity, respectively.  Id.  

As the May 2014 VA examiner identified the Veteran's condition as moderate radiculopathy in the bilateral upper extremities, a 30 percent disability rating is warranted for the Veteran's left, or minor, extremity and a 40 percent disability rating is warranted for the Veteran's right, or major, extremity.  

As such, after resolving reasonable doubt in favor of the Veteran, a separate  disability rating is warranted for cervical radiculopathy of each upper extremity.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) for the entire period on appeal.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) and associated moderate cervical radiculopathy of the upper extremities that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An increased disability rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII) is denied for the entire period on appeal.  

A separate 40 percent disability rating is granted for moderate cervical radiculopathy of the right upper extremity associated with degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII).  

A separate 30 percent disability rating is granted for moderate cervical radiculopathy of the left upper extremity associated with degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle (Muscle Group XXII).  


REMAND

Although the Board regrets the additional delay, remand is warranted for additional development regarding the Veteran's claim of entitlement to a TDIU rating.  

In light of its decision herein, the Veteran is now service connected for the following disabilities:  moderate cervical radiculopathy of each upper extremity; degenerative joint and disc disease of the cervical spine status post laceration of the sternocleidomastoid muscle; a disfiguring residual scar of the left scapula area; a painful residual scar of the right neck; diabetes mellitus type II; and a residual scar of the left abdomen/flank.  As such, the Veteran has met the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  

Notably, while previous VA examiners have addressed the functional impact of the Veteran's cervical spine disability upon his ability to work, the Veteran has not been afforded a VA examination with respect to the functional impact of his newly service-connected moderate cervical radiculopathy of the bilateral upper extremities upon his ability to secure and follow a substantially gainful occupation.  

Additionally, while the prior opinions on the subject of employability address the Veteran's cervical spine disability, they did not address the Veteran's additional service-connected conditions listed above.  

As such, an opinion as to the collective functional impact of all of the Veteran's service-connected disabilities on his employability has not been rendered.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure or follow a substantially gainful occupation).  Therefore, upon remand, the Veteran should be afforded a VA examination and/or opinion to ascertain the functional impact of all of his service-connected disabilities, including his moderate cervical radiculopathy of the bilateral upper extremities, on his ability to secure or follow a substantially gainful occupation.  The VA examiner should consider the Veteran's level of education, special training, and previous work experience in making this determination, without regard to nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA expert opinion regarding the functional impact of all of the Veteran's service-connected disabilities (including his moderate cervical radiculopathy of the bilateral upper extremities) when viewed individually and in combination, on his ability to secure or follow a substantially gainful occupation, with consideration of the Veteran's level of education, special training, and previous work experience, but without regard to nonservice-connected disabilities or advancing age.  If the VA examiner deems it necessary, afford the Veteran a full physical examination.  A full and complete rationale must be provided for every opinion rendered.  

2.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU rating in light of the evidence of record, to include any development undertaken as a result of this remand.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable opportunity to respond.  Then, return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


